DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6 and 8 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 2016/0061751), in view of Radjy (US 2015/0212061).
Regarding Claim 1, Carr discloses a method comprising: embedding a measuring device (520, 530) in a section of concrete (510) at a location at a construction site [0040 – 0041], the measuring device being adapted to obtain a measurement of a first characteristic (permittivity, temperature, and/or impedance) of a section of concrete [Abstract, 0042] and transmit the measurement via wireless transmission (565) [0067, 0068]; flying an airborne drone (drone including interrogator i.e. 540) above the construction site [0043, 0044], the airborne drone comprising a wireless receiver (543) and a wireless transmitter (542); receiving, by the airborne drone, data representing the measurement (via 565); and generating a predicted second characteristic (maturity) of the section of concrete, based on the measurement (estimating when the material has hardened to desired specification to accept loads) [0041].
Carr fails to disclose transmitting, by the airborne drone, the data representing the measurement, to a processor remote from the airborne drone; and generating, by the processor, a predicted second characteristic of the section of concrete, based on the measurement.
Radjy teaches receiving data representing a measurement (via 12) [0081]; transmitting (via 12) the data representing the measurement, to a processor (in 13) remote from the receiving device (12) [0078, 0081]; and generating, by the processor, a predicted second characteristic of the section of concrete, based on the measurement (e.g. strength from impedance measurements) [0071,0088 - 0091].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicants invention to further transmit the measured data to a remote processor for processing i.e. transmit, by the airborne drone, the data representing the measurement, to a processor remote from the airborne drone; and generate, by the processor, a predicted second characteristic of the section of concrete, based on the measurement for the benefit of utilizing a mobile device to provide data or transmit that data to a database allowing for a manager to monitor progress of the construction site, as taught by Radjy [0081, 0093].
Regarding Claim 2, Carr fails to expressly disclose the airborne drone includes a wireless gateway.
Radjy teaches transmitting the data to a mobile device such as a cell phone (inherently teaching a wireless gateway) [0081].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Carr by including a wireless gateway in the airborne drone for the benefit of utilizing a mobile device to provide data or transmit that data to a database allowing for a manager to monitor progress of the construction site, as taught by Radjy [0081, 0093].
Regarding Claim 3, Carr discloses the measuring device includes one or more sensors (in 520 to determine permittivity, temperature, and/or impedance) and a transmitter (generating 565).
Regarding Claim 4, Carr discloses the first characteristic includes one of: temperature and impedance [Abstract, 0042].
Regarding Claim 5, Carr discloses the predicted second characteristic includes maturity [0041]. Radjy also teaches the predicted second characteristic includes strength [0071]. The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 6, Carr discloses embedding a second measuring device in a second section of concrete at a second location at the construction site (plural transponders are used at the construction site) [0040], the second measuring device being adapted to obtain a second measurement of a third characteristic (permittivity, temperature, and/or impedance) of the second section of concrete and [Abstract, 0042] and transmit the second measurement via wireless transmission (565) [0067, 0068]; receiving, by the airborne drone, second data representing the second measurement [0043, 0044].
Carr fails to expressly disclose transmitting, by the airborne drone, the second data representing the second measurement, to the processor remote from the airborne drone; and generating, by the processor, a predicted fourth characteristic of the second section of concrete, based on the second measurement.
However, the combination according to Claim 1 renders obvious transmitting, by the airborne drone, the second data representing the second measurement, to the processor remote from the airborne drone; and generating, by the processor, a predicted fourth characteristic of the second section of concrete, based on the second measurement (Carr’s maturity or Radjys strength; See rejection of Claim 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the airborne drone to receive and transmit data collected from the measuring devices to the remote processor for determination of maturity and/or strength of the concrete at each location of the measuring devices for the benefit of utilizing a mobile device to provide data or transmit that data to a database allowing for a manager to monitor progress of the construction site, as taught by Radjy [0081, 0093].
Regarding Claim 8, Carr discloses a system, in at least Figure 5, comprising: a measuring device (520, 530) adapted to be embedded in a section of concrete (510) at a location at a construction site [0040 – 0041], the measuring device being further adapted to obtain a measurement of a first characteristic (permittivity, temperature, and/or impedance) of a section of concrete [Abstract, 0042] and transmit the measurement via wireless transmission (565) [0067, 0068]; an airborne drone (drone including interrogator i.e. 540) comprising wireless receiver (543) and a wireless transmitter (542) [0043, 0044], the airborne drone adapted to: fly above the construction site [0043, 0044]; receive data representing the measurement (via 565); and generate a predicted second characteristic (maturity) of the section of concrete, based on the measurement (estimating when the material has hardened to desired specification to accept loads) [0041].
Carr fails to expressly disclose the airborne drone adapted to: transmit the data representing the measurement; and a processor adapted to: receive the data representing the measurement from the airborne drone; and generate a predicted second characteristic of the section of concrete based on the measurement.
Radjy teaches receiving data representing a measurement (via 12) [0081]; transmitting (via 12) the data representing the measurement; and a processor (in 13) adapted to: receive the data representing the measurement [0088]; and generate a predicted second characteristic of the section of concrete based on the measurement (e.g. strength from impedance measurements) [0071, 0088 - 0091].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicants invention to further transmit the measured data to a  processor for processing i.e. have the airborne drone adapted to: transmit the data representing the measurement; and a processor adapted to: receive the data representing the measurement from the airborne drone; and generate a predicted second characteristic of the section of concrete based on the measurement for the benefit of utilizing a mobile device to provide data or transmit that data to a database allowing for a manager to monitor progress of the construction site, as taught by Radjy [0081, 0093].
Regarding Claim 9, Carr fails to expressly disclose the airborne drone includes a wireless gateway.
Radjy teaches transmitting the data to a mobile device such as a cell phone (inherently teaching a wireless gateway) [0081].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Carr by including a wireless gateway in the airborne drone for the benefit of utilizing a mobile device to provide data or transmit that data to a database allowing for a manager to monitor progress of the construction site, as taught by Radjy [0081, 0093].
Regarding Claim 10, Carr discloses the measuring device includes one or more sensors (in 520 to determine permittivity, temperature, and/or impedance) and a transmitter (generating 565).
Regarding Claim 11, Carr discloses the first characteristic includes one of: temperature and impedance [Abstract, 0042].
Regarding Claim 12, Carr discloses the predicted second characteristic includes maturity [0041]. Radjy also teaches the predicted second characteristic includes strength [0071]. The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 13, Carr discloses a second measuring device adapted to be embedded in a second section of concrete at a second location at the construction site (plural transponders are used at the construction site) [0040], the second measuring device being adapted to obtain a second measurement of a third characteristic (permittivity, temperature, and/or impedance) of the second section of concrete and [Abstract, 0042] and transmit the second measurement via wireless transmission (565) [0067, 0068]; wherein the airborne drone is further adapted to: receive second data representing the second measurement [0043, 0044].
Carr fails to expressly disclose the airborne drone is further adapted to transmit the second data representing the second measurement; and wherein the processor is further adapted to generate a predicted fourth characteristic of the second section of concrete, based on the second measurement.
However, the combination according to Claim 8 renders obvious the airborne drone is further adapted to transmit the second data representing the second measurement; and wherein the processor is further adapted to generate a predicted fourth characteristic of the second section of concrete, based on the second measurement (Carr’s maturity or Radjys strength; See rejection of Claim 8).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the airborne drone be adapted to transmit the second data representing the second measurement; and wherein the processor is further adapted to generate a predicted fourth characteristic of the second section of concrete, based on the second measurement for the benefit of utilizing a mobile device to provide data or transmit that data to a database allowing for a manager to monitor progress of the construction site, as taught by Radjy [0081, 0093].

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 2016/0061751), in view of Radjy (US 2015/0212061), in further view of Chan et al. (US 2007/0245300) .
Regarding Claim 7, the combination fails to expressly disclose generating a schedule of activities associated with a construction project at the construction site, based at least one the a predicted second characteristic of the section of concrete, wherein the schedule of activities includes a plurality of tasks and a plurality of dates, each respective task being associated with a respective date.
Carr does disclose the predicted second characteristic of the section of concrete aids in estimating when the concrete as hardened and reached the desired specifications so that a load can be applied to the structure [0041].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to generating a schedule of activities associated with a construction project at the construction site, based at least one the a predicted second characteristic of the section of concrete for the benefit of informing stakeholders the concrete has achieved or expected to have achieved desired specifications and loads can now be applied to the structure.
Nevertheless, the combination fails to expressly disclose wherein the schedule of activities includes a plurality of tasks and a plurality of dates, each respective task being associated with a respective date.
Chan discloses generating a schedule of activities associated with a construction project at a construction site [0020, 0021], wherein the schedule of activities includes a plurality of tasks and a plurality of dates [0021], each respective task being associated with a respective date [0021].
As such, it would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to modify the combination to generate a schedule of activities associated with a construction project at the construction site, based at least one the a predicted second characteristic of the section of concrete, wherein the schedule of activities includes a plurality of tasks and a plurality of dates, each respective task being associated with a respective date for the benefit of managing the workflow of the worked based on data collected by Carr’s sensors to efficiently understand the status of the project, as taught by Chan [0010].
Regarding Claim 14, the combination fails to expressly disclose the processor is further adapted to: generate a schedule of activities associated with a construction project at the construction site, based at least on the predicted second characteristic of the section of concrete, wherein the schedule of activities includes a plurality of tasks and a plurality of dates, each respective task being associated with a respective date.
Carr does disclose the predicted second characteristic of the section of concrete aids in estimating when the concrete as hardened and reached the desired specifications so that a load can be applied to the structure [0041].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to generating a schedule of activities associated with a construction project at the construction site, based at least one the a predicted second characteristic of the section of concrete for the benefit of informing stakeholders the concrete has achieved or expected to have achieved desired specifications and loads can now be applied to the structure.
Nevertheless, the combination fails to expressly disclose wherein the schedule of activities includes a plurality of tasks and a plurality of dates, each respective task being associated with a respective date.
Chan discloses generating a schedule of activities associated with a construction project at a construction site [0020, 0021], wherein the schedule of activities includes a plurality of tasks and a plurality of dates [0021], each respective task being associated with a respective date [0021].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to have the processor be further adapted to: generate a schedule of activities associated with a construction project at the construction site, based at least on the predicted second characteristic of the section of concrete, wherein the schedule of activities includes a plurality of tasks and a plurality of dates, each respective task being associated with a respective date for the benefit of managing the workflow of the worked based on data collected by Carr’s sensors to efficiently understand the status of the project, as taught by Chan [0010].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856